LatimeR, Judge
(concurring in the result) :
I concur in the result.
There is no doubt concerning our right to reverse a board of review on a question of law, but that authority does not permit us to judge the credibility of a witness. This is the area of doubt in this case and the majority opinion gives it no consideration. After reading the record and the principal and concurring opinions of the board of review, I believe it reasonable to conclude the majority members disbelieved the testimony of the witness that consent was fairly given as they found it uncertain, inconsistent, and unreliable. Not only did they reject the witness’ conclusion and reach a finding that there was no evidence of consent, but trial counsel abandoned his attempt to introduce the evidence obtained in the search because he too concluded the witness had failed to establish that requirement. Under the powers granted it by Congress, a board of review has the right to disbelieve a witness, particularly when he discredits himself and if this board of review did not choose to give any credence to the doubtful version of the agent, then we cannot reach the question by labelling it one of law.
I concur in the result because I believe the rule we announced in United States v. Swanson, 3 USCMA 671, 14 CMR 89, should be dispositive of this litigation. In that ease we considered the right of a first sergeant to direct a search in the absence of all unit commissioned officers. While there we dealt with a transitory tactical situation, a unit in the field, and in this case we are faced with a fixed installation, the prin*220ciples announced are applicable to both. We there stated:
“Left for determination then, is this question: Who may order a search shown to be necessary? As indicated in United States v. Doyle, supra, this depends upon the circumstances giving rise to the search, and the functions ordinarily exercised by the person who ordered it. Under normal circumstances, a First Sergeant has immediate charge of the enlisted men of his organization. In the supervision of these men, he has been described as an assistant unit commander. Indeed, at least one authority has suggested that in the absence of commissioned officers, he is in command. Certainly in the absence of all unit officers, the First Sergeant in this case was charged with the responsibility of protecting property, maintaining discipline, and preventing disorders or crimes within the organization.”
Here we have the senior noncommis-sioned officer authorizing the search; no commissioned officer is present; the property involved can be removed, concealed, or disposed of with little difficulty; and, there existed reasonable grounds to believe the accused possessed criminal goods. Those factors disclosed that the first sergeant was operating within the fair confines of his duty to protect Government property and maintain order in the unit. I would, therefore, hold the search was authorized properly. Based on that proposition, the other questions are of no importance.